Citation Nr: 1543708	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  14-13 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1974.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in March 2012 by the Roanoke, Virginia, Regional Office (RO), of the Department of Veterans Affairs (VA).

In March 2015 the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.


FINDING OF FACT

Hearing loss and tinnitus are related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).  

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran seeks service connection for hearing loss and tinnitus, both of which he asserts are related to his in-service duties.  The Veteran has provided multiple accounts of exposure to loud noise during service from weapons and sirens while working as a military policeman.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  See also 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

With regard to hearing loss, 38 C.F.R. § 3.385 defines what constitutes the current existence of a hearing loss disability.  For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by the standards of 38 C.F.R. § 3.385 must be currently present, and service connection is possible if such current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  

Here, medical records showing current diagnoses of sensorineural hearing loss (including hearing impairment for VA purposes under 38 C.F.R. § 3.385 (2015)) and tinnitus and credible evidence of exposure to loud noise during service is sufficient evidence of current disabilities and an in-service injury.  See, e.g., VA examination (December 2011); DD Form 214 (showing that the Veteran's military occupational specialty was military policeman).  Accordingly, this case turns on whether the current disabilities are related to exposure to loud noise during service.

The Veteran testified that he was exposed to acoustic trauma in service from frequent firearms training without ear protection and from sirens as part of his duties as a military policeman.  The Veteran also testified that after he reported to his sergeant during service that his ears rang, he was told that there was nothing to be done about it and that he should sleep with a radio on to mask the ringing; the Veteran reported that he began doing that during service.

The Board finds that the Veteran is competent to report symptoms of decreased hearing acuity and ringing in the ears since service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Additionally, the Board finds that the Veteran's report of loud noise exposure is consistent with his military occupational specialty.

In December 2011, a VA examiner opined that hearing loss and tinnitus were not related to service.  As to hearing loss, the rationale was that hearing was normal upon discharge from service.  As to tinnitus, the rationale was that it is most likely due to the Veteran's hearing loss.  

The Board finds that the VA examiner's opinions are inadequate.  The examiner essentially concluded that the Veteran's bilateral hearing loss and tinnitus were not the result of noise exposure during service because his hearing was within normal limits at the time of his separation from service, and that tinnitus was related to hearing loss.  However, in regard to the Veteran's bilateral hearing loss, this is not the law.  The absence of documented hearing loss, as defined by VA, while in service is not fatal to a claim for service connection.  Ledford, 3 Vet. App. at 87, 89.  Additionally, when a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  Therefore, the Board finds that the negative opinions provided by the examiner have limited probative value.  

In March 2015, a private audiologist opined that it was more likely than not that the current hearing loss was related the Veteran's military service.  The rationale was that the Veteran was exposed to significant amounts of gunfire during service without hearing protection, while his exposure to noise as a state trooper after service came with mandatory hearing protection.  The audiologist further noted that current testing of the Veteran showed that "otoacoustic emissions were consistent with high frequency cochlear hair cell damage, consistent with his complaints of probable noise induced hearing loss."  

The Board finds that the private audiologist's March 2015 opinion is adequate as it is based upon consideration of the Veteran's prior medical history, describes the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The medical opinion is afforded significant probative value because it is factually accurate, fully articulated, and based on sound reasoning.

Accordingly, the competent, credible evidence of record supports a nexus between the Veteran's current hearing loss and his in-service loud noise exposure at least to an equipoise standard, and his reported tinnitus has been etiologically linked to the hearing loss.  Resolving reasonable doubt in his favor, the Board finds that his hearing loss and tinnitus are related to his active military service.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Accordingly, service connection for bilateral hearing loss and tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


